Citation Nr: 0840690	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  02-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The Board reopened the 
veteran's claim for service connection for PTSD and denied 
the claim in a September 2006 decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (CAVC) and a joint remand was issued in 
February 2008.  Since that remand was issued, the veteran 
submitted evidence which allowed for the grant of service 
connection, as detailed below.

The veteran submitted testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing held in June 
2004.


FINDING OF FACT

The evidence of record supports the conclusion that the 
veteran has PTSD that is related to an in-service combat-
related stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of in-service combat-related 
stressors.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
4.125 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further discussed.  

Claim for Service Connection

The veteran claims that he has PTSD as related to a stressor 
incurred in combat service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

The veteran's service records indicate that he received the 
Combat Action Ribbon which denotes combat service.  The cited 
stressors include exposure to combat-related trauma in 
Grenada and Beirut.  As the veteran's claimed stressors are 
combat-related and are therefore presumed to be verified as 
he has been shown to have served in combat.

The post-service treatment records reflect competing 
diagnoses of psychiatric conditions including PTSD and other 
psychiatric conditions.  The veteran has undergone ongoing 
therapy for PTSD at the Vet Center and at the VA Medical 
center.  He underwent several VA examinations failing to 
diagnose him as having PTSD.  First, in March 1997, a board 
of two VA psychiatrists reviewed the file and noted several 
diagnoses of PTSD and other conditions but diagnosed the 
veteran as having substance abuse by history and a 
schizoaffective disorder instead of PTSD.  Then in April 
2001, a board of two VA psychiatrists again examined the 
veteran and the claims file and again noted the variety of 
diagnoses including PTSD but diagnosed the veteran as having 
depressed schizoaffective disorder with borderline 
personality features but not PTSD.  Despite the fact that VA 
treatment records for the entire period include diagnoses and 
treatment for PTSD, the basis for the prior denial of the 
claim was upon the VA examination opinions which excluded the 
diagnosis of PTSD.

Since that time, the veteran has submitted a November 2008 
private medical opinion which diagnoses him as having PTSD.  
Just as the previous VA examiners did, this examiner also 
thoroughly examined the veteran and the claims file prior to 
making the diagnosis.  Similarly, she includes a reasonable 
rationale for the diagnosis of PTSD as opposed to the other 
conditions the veteran has been diagnosed as having in the 
past and explains why her opinion differs from the previous 
VA examiners.  

While there are competing opinions as to the diagnosis of the 
veteran's psycahitric condition, as the opinions are 
seemingly equal in persuasiveness as each examined the 
veteran and the claims file, the veteran will be granted the 
benefit of the doubt and the Board thereby determines that 
the veteran has a current diagnosis of PTSD.

Additionally, the November 2008 examiner stated that the 
veteran's diagnosed PTSD is related to the in-service combat-
related stressors which were determined to have been 
presumptively verified above by the veteran's proof of combat 
service.  As the evidence indicates that the veteran has a 
current diagnosis of PTSD related to in-service stressors, 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


